Citation Nr: 0942202	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-34 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status post transient ischemic attacks with neurological 
changes of the right lower extremity (hereinafter residuals 
of a TIA), secondary to service-connected hypertension.   

2. Entitlement to an effective date earlier than December 28, 
2005 for the award of service connection for residuals of a 
TIA.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to 
January 1978.  
 
This matter arises from a March 2006 rating decision, which 
granted service connection for residuals of a TIA and 
assigned a 10 percent disability rating, effective December 
28, 2005.  


FINDINGS OF FACT

1.  The Veteran's TIA symptoms manifest as residual weakness 
and fatigability in his right lower extremity, including 
numbness and tingling, and sensory loss of his right heel.  

2.  In December 28, 2005, the Veteran raised a claim for 
residuals of a TIA, which was thereafter granted with an 
effective date of the date the claim was submitted, December 
28, 2005; the claims file contains no earlier claim. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for residuals of a TIA have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2009).  

2.  The criteria for an effective date before December 28, 
2005, for the grant of secondary service connection for 
residuals of a TIA have not been met.  38 U.S.C.A. 
§ 5110(a)(West 2002); 38 C.F.R. § 3.400(b)(2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the 
initial adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements.  See id.  

Prior to initial adjudication of the Veteran's initial rating 
claim, a letter dated in January 2006 satisfied the second 
and third elements under the duty to notify provisions.  38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.  

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection for his TIA 
residuals.  In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); 
Dingess, 19 Vet. App. at 484.  The same applies for the 
Veteran's earlier effective date claim for his service-
connected TIA residuals.  Id.  Further, the Veteran has 
neither alleged nor demonstrated that he has been prejudiced 
by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; 
Dunlap, 21 Vet. App. at 119.  Regarding the disability 
rating, VA requested and obtained all information from the 
Veteran to support his claim and granted service connection.  
There is no indication that any other evidence exists to 
support a higher disability rating.  Thus, the VCAA's purpose 
has been affected and any error is non-prejudicial.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 
(2007).

II.	Initial Rating

The Veteran contends that he is entitled to a rating in 
excess of 10 percent for his residuals of a TIA.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  However, the evaluation of the 
same disability under various diagnoses, known as pyramiding, 
is to be avoided. 38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

The Veteran is service connected for residuals of a TIA, 
rated as 10 percent disabling under Diagnostic Code (DC) 
8520.  See 38 C.F.R. § 4.124a (2009).  Diagnostic Code 8520 
provides the rating criteria for paralysis of the sciatic 
nerve, and therefore neuritis and neuralgia of that nerve.  
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  Disability ratings of 10 
percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  38 C.F.R. § 4.124a, DC 8520.  
The Board observes that the words "mild," "moderate," and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.   
 
The Veteran was afforded a February 2006 VA brain and spinal 
cord examination to assess the etiology of his TIA.  The 
examiner discussed the Veteran's medical history noting a 
December 2004 MRI report which showed scattered lesions in 
the white matter bilaterally which were suggestive of 
ischemic changes as well as TIA episodes on March 2005 and 
June 2005.  The examiner indicated residual weakness and 
fatiguability in his right lower extremity, including 
numbness and tingling.  He also had sensory loss or numbness 
in his right heel.  On physical examination, the Veteran's 
cranial nerves were intact and there was no facial weakness.  
His gait, stance, and strength in the upper extremities were 
normal.  His strength in his lower extremities was 
bilaterally equal and strong.  Reflexes at the knee, ankle, 
wrist, and elbow were normal.  On sensory examination, there 
was decreased pain sensation in the right heel.  The examiner 
then provided that the precipitating factor of the Veteran's 
TIA was his service connected hypertension.  

In order to receive a higher rating, there must be moderate 
impairment.  See 38 C.F.R. § 4.124a, DC 8520.  While some 
lower extremity weakness is noted, the February 2006 VA 
examination does not reveal that his TIA residuals cause 
moderate or severe sensory, strength or reflex problems.  
There are no organic changes.  The Board finds that the 
Veteran has mild impairment and the criteria for an initial 
rating in excess of 10 percent are not met. 

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral). 

The schedular evaluations for the Veteran's TIA disability 
are not inadequate.  His complained of symptoms are those 
contemplated by Diagnostic Code 8520.  There are no symptoms 
left uncompensated or unaccounted for by the assignment of a 
schedular rating.  It does not appear that the Veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  In 
other words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra. 

The Board has considered the possibility of further staged 
ratings.  Fenderson; Hart, both supra.  The Board, however, 
concludes that the criteria for ratings in excess of the 
currently assigned 10 percent rating have at no time been 
met.  Accordingly, further staged ratings are inapplicable.  
See id. 
 
As such, the Board finds that the preponderance of the 
evidence is against the Veteran's initial rating claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b)(West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

III.	Earlier Effective Date

The Veteran contends that he is entitled to an earlier 
effective date, prior to December 28, 2005, for his service 
connected TIA residuals.  For the reasons that follow, the 
Board finds that an earlier effective date is not warranted.

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2009).  

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2009); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations require a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered 
a "claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a)(West 2002).  Section § 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).   
 
Moreover, the Court has explicitly stated that the "mere 
presence" of a diagnosis of a specific disorder in a VA 
medical report "does not establish an intent on the part of 
the veteran" to seek service connection for that disorder.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998)(the claimant 
must assert a claim expressly or implicitly).  The effective 
date of service connection cannot be based on the date of the 
earliest medical evidence demonstrating a causal connection.  
It must be based on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
See Lalaonde v. West, 12 Vet. App. 377, 382 (1999) (because 
the appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a)(2009).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

In the present case, the Veteran was discharged from active 
duty on January 1978.  He did not raise a claim of 
entitlement to service connection for TIA residuals within a 
year from discharge.  Rather, the Veteran first raised a 
service connection claim for TIA in December 2005; it was 
received by the RO on December 28, 2005, and was claimed on a 
secondary basis.  Because the Veteran did not apply for 
service connection for TIA residuals within one year of 
separation from service, an effective date back to the day 
following discharge is not possible.  Instead, the 
appropriate effective date is the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).   

As indicated above, the Veteran raised a secondary service 
connection claim for his TIA residuals, which was granted 
with an effective date of December 28, 2005.  The RO found 
that this was the date his claim was received.  The Veteran 
now contends that he is entitled to an earlier effective date 
of December 14, 2004, the date that he filed for increased 
rating for his service connected hypertension.  
Alternatively, the Veteran asserts that his effective date 
would be in January 2005, the date of a VA treatment note 
indicating right lower extremity weakness and evidencing the 
existence of TIA.  

While the Board is aware that the Veteran was diagnosed with 
a TIA prior to December 28, 2005, this does not establish a 
basis for an earlier effective date.  In this case, the 
application of 38 C.F.R. § 3.157(b) would not be warranted 
because such regulation applies only to a distinct group of 
claims where service connection has already been established.  
See LaLonde, supra. (where appellant had not been granted 
service connection, mere receipt of medical records could not 
be construed as informal claim).  Therefore, the mere 
presence of medical evidence showing a diagnosis of, 
treatment for, or causal relationship between his TIA and 
hypertension do not constitute a claim.  Id.   

Further, the Board has reviewed all communications in the 
record that may be construed as an informal claim.  Quarles 
v. Derwinski, 3 Vet. App. 129, 134 (1992).  The December 2004 
claim of increased rating for his hypertension does not make 
any mention of his TIA or other neurological problems or 
express an intent to seek service connection for his TIA 
residuals at that time.  There is no other earlier 
communication on the part of the Veteran, which can be 
reasonably construed as an informal claim or intent to apply 
for secondary service connection before December 28, 2005.  
38 C.F.R. § 3.155.  

The claim filed on December 28, 2005 is the earliest record 
in the file in which the Veteran evidenced a belief that he 
was entitled to secondary service connection for a TIA.  The 
criteria for an effective date before December 28, 2005 have 
not been met.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a TIA is denied.  

Entitlement to an effective date earlier than December 28, 
2005, for the award of service connection for residuals of a 
TIA is denied.  





______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


